Citation Nr: 9929920	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the initial rating assigned for the 
postoperative residuals of a low back disability, currently 
rated as 40 percent disabling, and a surgical scar, evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1988 to September 1992.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, granted the 
veteran's claim for service connection for a low back 
disability involving postoperative residuals, including 
radiculopathy, of a lumbar laminectomy for removal of a 
benign tumor ("schwannoma").  The RO assigned a 20 percent 
rating, effective from September 29, 1992, the day following 
the veteran's discharge from the military.  He appealed to 
the Board of Veterans' Appeals (Board), requesting a higher 
(i.e., increased) rating.  He also appealed claims for 
service connection for bilateral hearing loss and residuals 
of a right ankle injury.  He did not, however, timely appeal 
a July 1993 RO decision that denied service connection for 
tinnitus, and granted service connection-and assigned 
noncompensable (0 percent) ratings-for sinusitis and a skin 
condition.

In June 1997, the Board issued a decision denying, as not 
well grounded, the claims for service connection for 
bilateral hearing loss and residuals of a right ankle injury.  
The Board REMANDED the claim seeking a higher rating for the 
low back disability to the RO for further development and 
consideration.  In July 1998, after considering additional 
evidence obtained as a result of the Board's REMAND, the RO 
increased the rating for the low back disability from 20 to 
40 percent, effective from June 13, 1997.  The RO also 
assigned a separate noncompensable (0 percent) rating for a 
residual scar from the low back surgery.  The veteran has 
continued with his appeal, requesting a rating higher than 20 
percent for the period from September 29, 1992, to June 13, 
1997, when his rating increased to 40 percent, and a rating 
higher than 40 percent thereafter.  He also is presumed to be 
seeking a higher rating for his surgical scar.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Although styled as an increased rating (IR) claim by the RO, 
and by the Board when earlier REMANDING the case, the Board 
has recharacterized the issue on appeal as involving the 
propriety of the initial evaluations assigned for the 
low back disability and residual scar-in light of the 
important distinction noted by the United States Court of 
Appeals for Veterans Claims (Court), formerly, the United 
States Court of Veterans Appeals, in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

Since service, the veteran has had severe intervertebral disc 
syndrome (IDS) manifested by radiculopathy affecting his left 
lower extremity and overall moderate limitation of motion of 
his lumbar spine caused by pain, localized tenderness, 
and spasms in his paravertebral muscles; also, the scar from 
his low back surgery (laminectomy) in service has been tender 
and painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for the low 
back disability, effective from September 29, 1992, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (1998).

2.  The criteria for an initial 10 percent rating for the 
surgical scar, effective from September 29, 1992, also have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for higher ratings for his low back disability and scar 
is plausible and, therefore, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim, as here, that service-
connected disabilities are more severe than presently rated 
is well grounded where the veteran alleges that higher 
ratings are justified due to the severity of his conditions.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing the facts pertinent to his claim.  
Id.  The Board is satisfied that all relevant evidence has 
been obtained concerning the claim at issue and that no 
further assistance to the veteran is required to comply with 
the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his low back disability and residual scar, the 
Francisco holding does not apply; rather, the VA must assess 
his level of disability from the date of his initial 
application for service connection and determine whether his 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the low back 
disability in December 1992, and the 20 percent rating 
assigned, the RO based its decision on all of the evidence 
available at that time.  On all subsequent occasions that the 
RO considered additional evidence, including in July 1998 
when increasing the rating for the low back disability and 
assigning a separate rating for the residual scar, the RO 
thereafter issued an SSOC discussing the evidence considered 
in its decision, the findings pertaining to it, and the 
applicable laws, regulations, and Court precedent.  Thus, the 
RO effectively considered the appropriateness of the initial 
ratings that it assigned under the applicable rating criteria 
in conjunction with the submission of the additional evidence 
at the various times during the pendency of the appeal.  The 
Board considers that to have been tantamount to a 
determination of whether "staged ratings" were appropriate; 
consequently, the Board finds that another remand of this 
appeal would not be productive, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part.  
Therefore, the Board will proceed with the adjudication of 
his claim on the merits.

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  A 20 percent rating is warranted under this code 
if the condition is moderate and manifested by recurring 
attacks.  A 40 percent rating is warranted if the condition 
is severe and manifested by recurring attacks, with 
intermittent relief.  A 60 percent rating, the maximum rating 
assignable under this code, is warranted if the condition is 
pronounced and manifested by persistent symptoms compatible 
with sciatic neuropathy, such as characteristic pain and 
demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Also in rating his low back disability, the RO took into 
account the benign tumor ("schwannoma") the veteran 
developed during service, prior to undergoing surgery in 
January and February 1992 to excise it since it was 
compressing a nerve in his low back-causing him to 
experience radiating pain and numbness from his low back down 
into his left leg and foot.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8022.  The procedures in service involved a 
lumbar laminectomy at L5-S1.  He had fairly good relief of 
his symptoms (motor weakness, etc.) following the surgery, 
but he continued to have sensory numbness in the S1 
distribution and radicular pain with prolonged ambulation.  
Consequently, he was medically discharged from the military 
in September 1992, with severance pay, because of the 
problems with his low back.

The veteran alleged during his hearing at the RO, and in 
several written statements that he has submitted at other 
times during the course of his appeal, that his low back 
symptoms (specifically-his pain, painful motion, limitation 
of motion, muscle spasms, and radiculopathy/sciatic 
neuropathy affecting his lower extremities, especially his 
left leg and foot) are so severe, and have been since 
service, that he should have received higher ratings.  
However, while the medical evidence of record shows that his 
low back disability should be rated as 40 percent disabling, 
effective from September 29, 1992, the day following his 
discharge from service (instead of the June 13, 1997, 
effective date assigned by the RO), there currently is no 
basis to increase his rating beyond the 40-percent level.

The reports of VA neurological and general medical 
examinations the veteran underwent shortly after service, in 
November 1992, confirm that he was experiencing pain and 
painful motion in his low back at that time, despite 
undergoing surgery several months earlier during that year.  
The reports of those examinations also confirm that he was 
experiencing radiculopathy involving his left leg and foot-
as manifested by an absent ankle jerk and decreased sensation 
(hypothesia).  In fact, both of the examiners indicated as 
much in their diagnoses.

Other records concerning treatment the veteran received 
during subsequent years on an outpatient basis at a VA 
hospital-prior to June 13, 1997, which, again, 
is the effective date when his rating increased from 20 to 40 
percent-contain very similar clinical findings.  Of note, VA 
doctors who evaluated and treated him in March and April 
1993, April 1994, January 1995, January 1996, and January 
1997, all reiterated that he experiences pain and painful 
motion in his low back.  They also reiterated that he 
experiences radiculopathy (sciatic neuropathy) involving his 
left leg and foot, and some of the doctors further indicated 
that he has episodes of muscle spasms, although this was not 
noted during either of the 1992 VA compensation examinations.  
Therefore, the Board finds that the RO should have assigned 
an initial rating of 40 percent under Diagnostic Code 5293 
after granting service connection, since the veteran's 
symptoms were more indicative of "severe" intervertebral 
disc syndrome, as opposed to only a "moderate" condition.  
The medical evidence of record does not show, however, that 
his low back disability has been more severe than 40-percent 
disabling at any time since service.  Thus, to the extent he 
alleges that he is entitled to a rating higher than 40 
percent, his claim must be denied.

A 40 percent rating under Code 5293 for "severe" 
intervertebral disc syndrome takes into account the fact that 
the veteran will experience pain, painful motion, muscle 
spasms, and radiculopathy (sciatic neuropathy) in his low 
back and lower extremities-here, his left leg and foot.  As 
a result, the dispositive issue when determining whether he 
is entitled to a rating higher than 40 percent under this 
code is the extent (including frequency) of his symptoms.  
For the following reasons, the Board finds that the overall 
severity of his low back disability is not sufficient 
to warrant a rating at the next higher level of 60 percent, 
for "pronounced" intervertebral disc syndrome.

Although a VA doctor who examined the veteran on some 
unspecified date since service confirmed that he has 
decreased mobility in the lumbosacral segment of his spine 
(i.e., limitation of motion in his low back), as evidenced by 
the fact that he could not bend forward and touch his toes 
(only reaching the level of his mid-calf), that examiner did 
not specify the exact extent (in degrees) of the limitation 
of motion.  Conversely, when examined by VA for compensation 
purposes in November 1992, the examiner indicated that the 
veteran had forward flexion in his low back to 70 degrees; 
backward extension to 30 degrees; lateral flexion to the 
right side to 35 degrees, and to the left side to 30 degrees; 
and rotation to each side to 30 degrees.  Range of motion 
studies also were conducted more recently, during a VA 
compensation examination in February 1998, when the examiner 
indicated that the veteran had forward flexion in his low 
back to 90 degrees; backward extension to 20 degrees; lateral 
flexion to both sides to 25 degrees; and rotation to both 
sides to 28 degrees.  Using any of the above findings 
concerning the extent of his limitation of motion (even the 
worst case scenario), does not show that he has more than 
"moderate" limitation of motion in his lumbar spine under 
Code 5292-in any of the directions tested, regardless of 
whether it be forward flexion, backward extension, lateral 
flexion, or rotation.  Although the VA examiners acknowledged 
that the veteran experienced "discomfort" or "mov[ed] very 
slowly" during the range of motion testing, which was 
tantamount to saying he experienced "painful motion," they 
did not, in turn, describe any additional functional loss in 
his low back or left lower extremity, including additional 
limitation of motion, attributable to his pain.  
Consequently, he clearly is not entitled to a rating higher 
than 40 percent on this basis, nor has he been so entitled at 
any time since service.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

It also is significant that one of the VA physicians who 
examined the veteran in November 1992 indicated that he had a 
"normal" gait, pointing out that he did not have any 
difficulty ("no problem") performing the heel-and-toe-
walking maneuvers.  Moreover, even the veteran, himself, 
denied experiencing any loss of balance, incoordination, or 
loss of motor power.  The veteran also had essentially normal 
strength in his low back and lower extremities when examined 
in the VA outpatient clinic in March 1993, and there were no 
signs of weakness or a decrease in motor power when later 
examined in the VA outpatient clinic in March 1997.  All of 
those findings also are relevant considerations when rating 
the overall severity of his low back disability.  See DeLuca, 
supra.  The VA physician who examined the veteran in February 
1998 reiterated that he had a normal gait-albeit somewhat 
guarded when required to bend over, for example, to remove 
his shoes and socks.  Also, after reviewing the results of a 
magnetic resonance imaging (MRI) study of the veteran's low 
back, which he earlier underwent in November 1997, that VA 
examiner indicated there was no evidence of a herniated 
nucleus pulposus (HNP), only signs of the laminectomy surgery 
in service.  That VA examiner went on to describe the extent 
of the veteran's radiculopathy as "moderate."  The rating 
schedule does not provide specific definitions of the terms 
"moderate, severe, pronounced, etc.," as they relate to 
musculoskeletal disabilities; and, although an examiner's use 
of these terms in describing a veteran's disability is not 
dispositive, in and of itself, of the overall severity of it, 
or of its associated symptoms, VA can consider such language 
when determining whether a higher rating is warranted to the 
end that the decision is "equitable and just."  
See 38 C.F.R. §§ 4.2, 4.6.

For the aforementioned reasons, the Board finds that the 
overall severity of the veteran's low back disability is most 
commensurate with a 40 percent rating, and has been since 
service.  Therefore, this is the rating that must be assigned 
under Code 5293 for "severe" intervertebral disc syndrome.  
38 C.F.R. § 4.7.  Since the 40 percent rating represents the 
maximum level of disability in his low back and left lower 
extremity since service, there is no basis for assigning 
a "staged rating" pursuant to Fenderson.  The preponderance 
of the evidence is against a rating higher than 40 percent, 
so the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The VA physician who examined the veteran in February 1998 
indicated that the scar from his laminectomy surgery in 
service is "symptomatic" (tender & painful), especially 
during changes in weather (cold climate, etc.).  Therefore, 
although there is no basis for increasing the rating for his 
low back disability above 40 percent, there is a basis for 
increasing the separate rating that he has for his residual 
scar, under 38 C.F.R. § 4.118, Code 7804, from the 
noncompensable level (0 percent) to 10 percent.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
conditions.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  In fact, he indicated while 
being examined in the VA outpatient clinic in March 1997 that 
he was working as a dialysis technician, and he indicated 
more recently, while undergoing a VA social and industrial 
survey in February 1998, that he still is employed at the 
same job.  There also is no medical evidence suggesting that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization (he has not been hospitalized for 
his low back disability since undergoing the surgery in 
service), or otherwise rendered impracticable the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An initial 40 percent rating for the low back disability is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits; a higher rating is denied.

An initial 10 percent rating for the residual scar also is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

